Citation Nr: 0907033	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  93-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from June 1969 to June 1972, to include service 
in Vietnam from December 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
service connection for the benefit sought.

The Board issued a decision denying service connection for a 
psychiatric disorder to include PTSD in January 2007.  The 
Veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (the Court), and in July 2008, 
based on a Joint Motion for Remand, the Court vacated the 
Board's decision and remanded it for further consideration 
and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2008 Court remand found that VA had failed to fully 
comply with the duty to assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the Court noted 
that at a January 2006 VA mental disorders examination, the 
Veteran had provided additional details regarding alleged 
combat stressors which required further inquiry.

The Veteran stated that two incidents occurred in January or 
February of 1971.  First, a bullet was fired through the cab 
of the truck he was driving.  He was deployed to Da Nang at 
the time.  He alleges no injury to himself or others in this 
incident, nor does he indicate any damage to the truck or 
other equipment or material.  

Second, the Veteran alleges that while on Hill 37, he was 
present during mortar attacks.  He did not report any 
injuries from these attacks, either to himself or others, and 
did not indicate any damage to equipment.

As the Veteran has now submitted a narrowed date range for 
two alleged stressor events, VA must take appropriate action 
to corroborate the allegations.  He has generally identified 
a time frame, location, and unit.  Development must be 
undertaken as described in the M21-1MR, VA Adjudication 
Manual, Part IV, Subpart ii, Chapter 1, Section D, Topic 15.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be referred to 
the Joint Services Records Research Center 
(JSRRC)/Marine Corps Archives and Special 
Collections (MCASC) coordinator.  The 
coordinator should undertake development 
action in accordance with M21-1MR, 
IV.ii.1.D.15, to include a determination 
as to whether inquiry to MCASC is 
warranted with respect to either 
allegation.  If no inquiry is made, the 
reasons for such must be included in the 
claims file, in writing.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


